The opinion of the court was delivered
Per Curiam.
This was a scire facias to revive a judgment, regular on its face, recovered against the plaintiffs in error on a scire facias issued to January Term, 1874. That scire facias issued on a judgment against the same parties to January term 1869. There was nothing on the record either of the original or of the revived judgment to show the coverture of either defendant therein.
The plea of coverture to the present scire facias was wholly inappropriate and insufficient to prevent the entry of judgment, and there was no -error in striking it off. It is no denial of the existence of the judgment on which it issued, nor an averment of satisfaction or discharge thereof: P. C. & St. Louis Railway Co. v. Marshall, 85 Pa. St., 187; Dowling v. McGregor, 91 Id., 410.
Judgment affirmed.